Filed 7/8/21 P. v. Jones CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048987
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. 18CR011172)

             v.

 BRETT JONES,

             Defendant and Appellant.


         After a jury trial, defendant Brett Jones was found guilty of failing to register as a
sex offender (Pen. Code, § 290, subd. (b)),1 failing to register as a sex offender based on
an out-of-state conviction (§ 290.005, subd. (c)), and misdemeanor driving without a
license (Veh. Code, § 12500, subd. (a)). The trial court sentenced defendant to serve
three years eight months in prison. Defendant appealed, and this court reversed the
judgment and remanded the matter for a possible retrial on the two counts of failing to
register as a sex offender. (People v. Jones (Jan. 5, 2021, H046958) [nonpub. opn.]
(Jones).) On remand, the trial court dismissed the two counts of failing to register as a
sex offender on the prosecutor’s motion, and the trial court resentenced defendant to 180
days for misdemeanor driving without a license with 180 days credit for time served.
         On appeal from the trial court’s resentencing, defendant’s appointed counsel has
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) that states the



         1
             Unspecified statutory references are to the Penal Code.


                                                             1
case but raises no issues.2 We notified defendant of his right to submit written argument
on his own behalf within 30 days. That period has elapsed, and we have received no
response from defendant.
       Pursuant to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th
106, we have reviewed the entire record and determined that there are no arguable issues
on appeal. We affirm the judgment.
                                     I. BACKGROUND3
       On January 28, 2019, defendant was charged by information with failing to
register as a sex offender (§ 290, subd. (b); count 1), failing to register as a sex offender
based on an out-of-state conviction (§ 290.005, subd. (c); count 2), failing to inform
authorities of an address change (§ 290.013, subd. (a); count 3), and misdemeanor driving
without a license (Veh. Code, § 12500, subd. (a); count 4). During motions in limine, the
trial court granted the prosecution’s request to amend counts 1 and 2 to charge defendant
with failing to register as a sex offender based on an out-of-state conviction in violation
of sections 290, subdivision (b) and 290.005, subdivision (c) and to dismiss count 3.
Count 4 was subsequently renumbered as count 3.
       Defendant represented himself at trial. The jury found him guilty of counts 1, 2,
and 3 as amended. The trial court sentenced defendant to a total term in prison of three
years eight months.
       Defendant appealed, and this court reversed the judgment after concluding that the
trial court’s determination of whether the conduct underlying defendant’s out-of-state


       2
        On April 21, 2021, defendant filed a request to represent himself on appeal. On
May 5, 2021, we denied his request. (People v. Scott (1998) 64 Cal.App.4th 550,
560-561.)
      3
        On May 5, 2021, we granted defendant’s request for judicial notice of case
No. H046958, defendant’s prior appeal. The underlying facts of defendant’s offenses are
summarized in our prior unpublished opinion in Jones, supra, H046958, at pages 2
through 3.


                                               2
conviction required him to register as a sex offender in California was a question for the
jury to decide (Mathis v. United States (2016) __ U.S. __ [2016 U.S. Lexis 4060] [136
S.Ct. 2243]; People v. Gallardo (2017) 4 Cal.5th 120), the trial court committed
instructional error, and insufficient evidence supported the registration convictions.
(Jones, supra, H046958, at p. 2.) We remanded the matter for possible retrial on counts 1
and 2 and for resentencing. (Id. at p. 19.)
       On remand, the trial court dismissed counts 1 and 2 on the prosecutor’s motion.
Defendant represented himself at the resentencing hearing. On March 23, 2021, on
count 3, the trial court resentenced defendant to 180 days in county jail with 180 days
credit for time served. The trial court found that defendant had satisfied any fines and
fees with his excess custody credits and stated that no fines and fees would be imposed.
                                      II. DISCUSSION
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                     III. DISPOSITION
       The judgment is affirmed.




                                              3
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Jones
H048987